Fawcett, J.,
concurring.
I concur in the judgment' of reversal, but not upon the ground stated in the majority opinion. The doctrine of “fellOAV servant” has been made to “Avork overtime” during late years by the courts of the country. So mucli so that even congress has taken notice and given some relief along that line. While I concede that under some circumstances a minor son avüI be held to be a servant of his father, it is in my judgment extending the rule beyond the bounds of reason and common experience to hold that a 14 year old son is, in his father’s home, a fel*189low servant of the kitchen girl or housekeeper. Such a theory is to my mind not only unsound, hut repulsive.
I think the judgment of the court below should he reversed on the ground of assumption of risk. Plaintiff is a mature woman. She knew all about the trapdoor leading into the cellar, and the use often made of it. She understood fully the construction and dangers of the place Avhere she was required to work. She made no complaint to defendant, nor did she ask for any change of conditions, but continued in her employment. She thereby assumed the risk of her employment and environment. The majority opinion is in error in stating that the brief of defendant is devoted “entirely” to the fellow servant proposition. In his brief appellant says: “Appellee knew, or was in a position to know, the risk of suffering injury through the carelessness of the son of appellant. It was her privilege to refuse to perform duties which would cause her to run the risk of suffering injuries through the carelessness of appellant’s son. By failing to do so, then she must he held to have assumed the risk attendant upon those duties.” In ■ that statement' I concur.
Reese, C. J., concurs in the first paragraph of the above.